Title: From Thomas Jefferson to John Laval, 26 April 1822
From: Jefferson, Thomas
To: Laval, John


Sir
Monticello
Apr. 26. 22.
I am so well satisfied with the Leipsic Dion Cassius in 16o that I shall be glad to recieve also theHerodotus 3. v.Thucydides 2. v.Xenophon 5. v.Plutarch 6. v. all of the same format; and if you will send me at the same time my account I will remit the amount. these will be too much to load the mail with either in whole or detail. I must get you therefore to wrap them very securely against injury, and to forward them to Colo Peyton in Richmond. this may be done by a vessel coming to Richmond, or if you could find any gentleman coming by the stage to Richmond who would take them under his care, it would be safer, and Colo Peyton would pay the expences of transportation.I salute you with esteem & respect.Th: Jefferson